Filed 11/13/20 In re M.F. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


 In re M.F., et al., Persons                             B300513
 Coming Under the Juvenile
 Court Law.                                              (Los Angeles County
                                                         Super Ct. No. 19CCJP02818AB)

 LOS ANGELES COUNTY
 DEPARTMENT OF
 CHILDREN AND FAMILY
 SERVICES,

           Plaintiff and Respondent,

           v.

 E.F.,

           Defendant and Appellant.


      APPEAL from the orders of the Superior Court of
Los Angeles County, Lisa A. Brackelmanns, Juvenile Court
Referee. Affirmed.
      Valerie N. Lankford, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Mary C. Wickham, County Counsel, Kristine P. Miles,
Assistant County Counsel, and Tracey Dodds, Principal Deputy
County Counsel, for Plaintiff and Respondent.
                    _______________________
      Earvin F. (Father) appeals from the juvenile court’s
disposition orders requiring him to participate in parenting
classes and submit to on-demand drug testing upon the
Los Angeles County Department of Children and Family
Services’ (Department) reasonable suspicion of his drug abuse.
Father contends the juvenile court abused its discretion in
making those orders. We affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
      Shana S. (Mother) and Father have two children: a 10-
year-old son, E.F., and a 13-year-old daughter, M.F.
      A.    April 30, 2019 Incident and the Department’s
            Investigation
       On April 30, 2019, the Department received a report that,
while shopping with E.F. and M.F., Mother was stealing
merchandise. The police reported that store employees
recognized Mother from a previous theft incident. In the current
incident, a store employee stated that the children were “stuffing
items in their pants.” When the store staff tried to stop Mother
at the exit, “[M]other pulled out a knife and threaten[ed] to harm
them if they continued to follow them to the car.” According to
the police report, “When the [store] staff attempted to stop the
car, [M]other attempted to run them over with the car.” The
police arrested Mother and charged her with robbery (Pen. Code,
§ 211), assault with a deadly weapon (Pen. Code, § 245, subd.
(a)(1)), and child endangerment (Pen. Code, § 273a, subd. (a).)




                                2
Although E.F. and M.F. were not injured, the officers noted that
E.F., M.F. and Mother’s two nieces were “squished” together in
the backseat without car seats or seatbelts. The police took E.F.
and M.F. into custody. The police told the Department “that
there [was] video of [M]other and children stealing from the store
and [M]other threaten[ing] the staff with a knife.”
       During interviews with the Department, E.F. and M.F.
denied stealing from the store. E.F. stated that “he wants to go
stay with [Father].” M.F. also “stated that she wants to go home
to [F]ather.” In her interview with the Department, Mother
denied stealing or asking the children to steal from the store, and
claimed she pulled out a knife when a store employee “push[ed]”
M.F. According to Mother, “[T]hat [was] when she got upset
[and] pull[ed] out the knife and threaten[ed] to cut him if he
touche[d] her children.” Mother stated, “I went crazy because of
my domestic violence history when a man put his hands on my
daughter.” Mother reported that she and Father “were in a
relationship for 18 years and the relationship ended about 3
years ago when [Father] went to prison for domestic violence.”
Mother also told the Department “that there [was] a 10
year/current restraining order that protect[ed] her from
[Father].” Mother told the social worker that, despite her “up
and down relationship” with Father, the children loved him, he
was a “good provider” for them, “they will be safe with him,” and
“it would be best for the child[ren] to remain in [F]ather’s care.”
       Father told the Department that “he [did] not know what’s
going on with [Mother]” or “anything about the children stealing
from a store.” Father stated, “[H]e love[d] his children” and
“want[ed] custody of his children.” Father told the Department,
“He [saw] his children every day and that he [made] sure they




                                 3
[went] to school and he pick[ed] them up from school.” Father
stated that “there [was] plenty of food and clothing for the
children at [his] home” and that his family “also love[d] the
children very much.”
      Father disclosed “a past history with [M]other involving
domestic violence but the matter has been resolved.” Father
stated he had proof of completion of domestic violence classes and
denied involvement in any criminal activity since 2017.1 Father
told the Department “that he will not allow [M]other to visit the
children without [Department] approval.” The social worker
observed that Father “appeared sincere and concerned about the
safety and wellbeing of his children.” The Department placed
E.F. and M.F. with Father in his home.
        B.    Dependency Petition and Detention Hearing
      The Department filed a petition on May 3, 2019, alleging
juvenile court jurisdiction over E.F. and M.F. pursuant to Welfare
and Institutions Code2 section 300, subdivision (b)(1). Based on
the April 30 events, the Department alleged that Mother
“endanger[ed] the children’s physical health and safety, and
place[d] the children at risk of serious physical harm, damage
and danger.” At the May 6, 2019 detention hearing, Mother
entered a general denial, and Father submitted to the juvenile


1     Father has criminal convictions spanning a 20-year period
for theft; possession of a firearm; possession of a controlled
substance; possession of a narcotic; and willful infliction of
corporal injury on a spouse or cohabitant. Father “is required to
register as a controlled substance abuse offender.”
2       Statutory references are to the Welfare and Institutions
Code.




                                  4
court’s jurisdiction. Mother’s counsel stated, Mother “[was]
happy that [M.F.] and [E.F. were] living with their Father.” The
children’s counsel submitted “on release to Father, detention
from Mother.” After finding a prima facie case for detaining E.F.
and M.F. from Mother, the juvenile court placed the children with
Father under the Department’s supervision. The juvenile court
also ordered the Department to provide family maintenance
services for Father and family reunification services, monitored
telephonic contact during incarceration, and monitored visitation
upon release from custody for Mother.3 The juvenile court
scheduled the jurisdiction and disposition hearing for June 13,
2019.
      C.    Jurisdiction and Disposition Hearing
            1.    The Department’s Jurisdiction and Disposition
                  Report
      At Father’s home, the Department observed E.F. and M.F.
appropriately dressed in their school uniforms. The children
reported that “they [felt] safe with [M]other and [F]ather.”
However, while talking with the social worker, the children
“seemed apprehensive at times” because “there were various
adult individuals coming in and out of the house, backyard and
converted garage.” The Department reported “that there seems
to be numerous adults in/out of the father’s home that have not
been assessed and [Father] has refused to provide their
information.” The Department reported that, while Father
appeared to be providing the children with “basic necessities,” the
children’s “living conditions [were] marginal.” Father and the
children lived in a one-room addition to the paternal

3     Mother was released from jail on July 23, 2019.




                                5
grandmother’s home. The Department “observed maggots on the
couch/ottoman that is located inside the home.” The Department
also “observed the room and surrounding area to be infested with
flies as the room was messy with clothes and old food
throughout.” The backyard contained “a working deep freezer
full of food.” The yard also had “an extensive amount of trash”
and “old canned food,” as well as two “non-working cars with
shattered windows and full of various items,” a pit bull chained
on each side of the backyard, and a third pit bull chained in the
front yard. The dogs needed veterinary care.
       The Department “observed [Father] to have the following
items in their family living area: razor blades and syringes on
the TV table, and several backpacks full of medications.” Father
told the Department that he is “retired” and that “he receives
social security for his medical conditions.” However, “[Father]
declined to provide any details as to his condition or if he took
any medications for a mental health condition.” The Department
expressed the “concern that [Father was] using substance or his
medical conditions [were] inhibiting his ability to maintain a safe
and clean environment for the children.” Because of his “criminal
history related to possession of a controlled substance,” the
Department requested that the juvenile court order Father “to
submit to an on-demand test to rule out substance use.” Pending
completion of its investigation regarding Father, the Department
stated it was “deferring recommendations.”
       During his interview, Father “denied having concerns
about [M]other’s ability to parent the children” and stated “she
[was] a good mother.” The children had “excessive” school
“tardies.”




                                6
            2.    June 13, 2019 Hearing
       At the June 13, 2019 jurisdiction and disposition hearing,
arguing that “Mother was trying to protect her children” and that
“she never placed her children at risk of harm,” Mother’s counsel
asked the court to dismiss the petition. The juvenile court
sustained the petition and found E.F. and M.F. to be persons
described by section 300. The court found that Father submitted
to the juvenile court’s jurisdiction. The Department’s counsel
referenced its concerns regarding Father’s criminal drug history,
the “razor blades and syringes” and “several back packs full of
medications” in the living area, Father’s refusal to provide his
“medical/medication history,” and the children’s “marginal” living
conditions. Father’s counsel responded, because “Father takes
insulin,” “there were syringes” in the home. His counsel also
stated that only Father and the two children lived with him.
Regarding drug testing, Father’s counsel argued, “Father may
have a history, but there’s nothing to show that he has any sort of
substance abuse problem. If the court is suspicious, if they have
any good, credible evidence that he may be using, then, of course,
they can test him. But I don’t think there’s any basis. . . . I don’t
think he should be ordered to test unless there’s reasonable
suspicion that he’s using.”
       Based on the Department’s request for a continuance, the
juvenile court ordered the Department to assess Father’s home,
stating “unless there’s any kind of suspicion that [Father] is
under the influence, I’m not going to order testing. But if there
is, I’m ordering testing.” The court ordered Father “to cooperate
with the Department.” The juvenile court continued the
disposition hearing to August 13, 2019.




                                 7
     D.    Disposition Hearing
           1.    The Department’s Last Minute Information
                 Report
      During an unannounced visit to Father’s home on July 25,
2019, the Department observed “birds eating maggots in the dirt
area that is near the entrance to the family home” and a fly
infestation in the deep freezer full of food. However, the social
worker reported, “[T]he home appeared to be cleaner than during
her previous visit.” After a home visit on August 12, 2019, the
Department reported “that the amount of flies in and around the
home seemed to have reduced.” The Department did not observe
“any maggots in and around the home.” However, Father
“continue[d] to store his medications in a backpack that is
accessible to the children,” and “a lot” of unassessed adults
continued to pass through the home.
      After the home visits, the Department expressed “concern
that [Father was] unwilling or unable to consistently maintain a
clean and sanitary home environment for the children.” The
Department also reported concern that “[Father was] not
accessing or following through with the services and supports
provided to him,” such as a “back to school giveaway event” and a
“summer park/rec program” for the children. Father told the
Department, “[E.F. and M.F.] didn’t want to go.” The “children
reported that they have been sleeping or playing on their phone
all summer.”
           2.    August 13, 2019 Hearing
      At the August 13, 2019 continued disposition hearing,
regarding the Department’s recommendation that Father attend
parenting classes, Father’s counsel contended, “[Father] is a
nonoffending parenting. . . . [A court] may not order




                                 8
nonoffending parents to participate in any programming,
including parenting, absent a showing that the parent or minor
will benefit for the participation, is a necessary tool to avoid the
risk of any future neglect or abuse by the parent. . . . There’s
nothing to show that it rises itself to the level that he needs to do
parenting. . . . The house was much cleaner. . . . This, in and of
itself, is not jurisdictional. They did not allege. They didn’t
amend.” Moreover, as to the Department’s request for drug
testing, Father’s counsel argued, “He keeps his medication in the
back. There was nothing in there that was found that was
anything but for use of the medication he takes. [The
Department] never filed anything. They investigated. There was
no amended petition that came.” Adding that Father’s
“cooperation has not been very good” and the circumstances
“justified” the orders sought, the Department submitted on its
reports.
        The juvenile court detained E.F. and M.F. from Mother and
released them to the home of Father under the Department’s
supervision. After ordering services for Mother, the juvenile
court ordered Father to participate in parenting classes and “to
submit to on demand drug testing, on reasonable suspicion of
drug use.”
        Father timely appealed.
                          DISCUSSION
      Father argues the juvenile court abused its discretion by
ordering him to participate in parenting classes and submit to on-
demand drug testing on reasonable suspicion of drug use.




                                  9
      A.    Applicable Law and Standard of Review
       “The overarching goal of dependency proceedings is to
safeguard the welfare of California’s children.” (In re Nolan W.
(2009) 45 Cal. 4th 1217, 1228.) Under section 362, subdivision (d),
“[t]he juvenile court may direct any reasonable orders to the
parents . . . of the child who is the subject of any [dependency]
proceedings . . . as the court deems necessary and proper to carry
out [the provisions of] this section,” including orders to
participate in “a parent education and parenting program.” “[A]
dispositional order may reach both parents, including a
nonoffending parent.” (In re D.M. (2015) 242 Cal. App. 4th 634,
639.) Thus, section 362 “authorizes the juvenile court to require
a nonoffending parent to comply with orders pertaining to a child
once the court has accepted jurisdiction. [Citation.] The court’s
broad discretion to determine what would best serve and protect
the child’s interest and to fashion a dispositional order in accord
with this discretion, permits the court to formulate disposition
orders to address parental deficiencies when necessary to protect
and promote the child’s welfare, even when that parental conduct
did not give rise to the dependency proceedings.” (In re K.T.
(2020) 49 Cal. App. 5th 20, 25; see In re Christopher H., (1996) 50
Cal. App. 4th 1001, 1008 [juvenile court did not abuse its
discretion in ordering a parent to participate in alcohol testing as
part of the disposition, even though the parent’s alcohol problems
did not cause the juvenile court to exercise jurisdiction].)
       In In re Briana V. (2015) 236 Cal. App. 4th 297, the court
held: “[T]here need not be a jurisdictional finding as to the
particular parent upon whom the court imposes a dispositional
order. [Citation.] . . . ¶ . . . At disposition, the juvenile court is
not limited to the content of the sustained petition when it




                                 10
considers what dispositional orders would be in the best interests
of the children. [Citations.] Instead, the court may consider the
evidence as a whole.” (Id. at p. 311; see In re D.L. (2018)
22 Cal. App. 5th 1142, 1148 [“[t]he court had jurisdiction over the
child. Accordingly, it had the authority to order a nonoffending
parent to participate in services”]; In re I.A. (2011) 201
Cal. App. 4th 1484, 1492 [“[a] jurisdictional finding involving the
conduct of a particular parent is not necessary for the court to
enter orders binding on that parent, once dependency jurisdiction
has been established”].)
       We review the juvenile court’s disposition orders for abuse
of discretion. (In re Gabriel L. (2009) 172 Cal. App. 4th 644, 652.)
“In reviewing an order for abuse of discretion, we ‘“must consider
all the evidence, draw all reasonable inferences, and resolve all
evidentiary conflicts, in a light most favorable to the trial court’s
ruling. [Citation.] The precise test is whether any rational trier
of fact could conclude that the trial court order advanced the best
interests of the child.”’ [Citation.] ‘The trial court is accorded
wide discretion and its determination will not be disturbed on
appeal absent “a manifest showing of abuse.”’” (In re Natalie A.
(2015) 243 Cal. App. 4th 178, 186-187; accord, In re Neil D. (2007)
155 Cal. App. 4th 219, 225; In re Baby Boy H. (1998)
63 Cal. App. 4th 470, 474.)
      B.    The Juvenile Court Did Not Err in Ordering Father
            To Participate in Parenting Classes and Submit to
            Drug Testing
            1.    Parenting Classes
      The juvenile court did not abuse its discretion in ordering
Father to participate in parenting classes. The Department
reasonably questioned Father’s ability to maintain a sanitary and




                                 11
safe environment for E.F. and M.F. The Department observed
safety and health hazards in and around Father’s home including
maggots, fly infestation, shattered windows and accessible
medications, razor blades, and syringes. The presence of
medications, razor blades, and syringes in the living area created
a risk of harm to E.F. and M.F. Father had the ability to
minimize these risks. The unassessed adults coming in and out
of the home made the children “apprehensive.” E.F. and M.F.
also had excessive school tardies and slept or played on their
phones all summer. The juvenile court could have reasonably
concluded that Father’s participation in parenting classes would
have advanced the children’s best interests. The juvenile court’s
order was within its discretion. (See In re Baby Boy H., supra, 63
Cal.App.4th at p. 474 [“[t]he juvenile court has broad discretion
to determine what would best serve and protect the child’s
interests and to fashion a dispositional order accordingly. On
appeal, this determination cannot be reversed absent a clear
abuse of discretion”]; see generally In re Stephanie M. (1994) 7
Cal. 4th 295, 318-319 [“‘“[t]he appropriate test for abuse of
discretion is whether the trial court exceeded the bounds of
reason. When two or more inferences can reasonably be deduced
from the facts, the reviewing court has no authority to substitute
its decision for that of the trial court”’”].)
       Father’s reliance on In re Jasmin C. (2003) 106 Cal. App. 4th
177 is misplaced. In In re Jasmin C., the court reversed a
dispositional order requiring the mother, who was a
“nonoffending” parent under the petition, to complete a parenting
education class. (Id. at p. 181.) The court explained that the
department at the dispositional hearing “made no showing and
referred to no evidence that supported” the parenting class




                               12
condition, the juvenile court imposed the condition “without
making any findings or giving any explanation,” and “nothing in
the record supported the order, which apparently was based on a
rote assumption that [the] mother could not be an effective single
parent without parenting classes, something belied by common
sense and experience in 21st-century America.” (Id. at pp. 181-
182.) Here, in contrast, the record contains evidence supporting
the juvenile court’s exercise of discretion to order parenting
classes for Father.
            2.    Drug Testing on Reasonable Suspicion of Drug
                  Use
       Father has a history of substance abuse, has convictions
relating to controlled substances, and “is required to register as a
controlled substance abuse offender.” During unannounced
visits, the Department observed “syringes and razor blades on
the table” and “several backpacks full of medications” in the
living area. The juvenile court ordered Father “to cooperate with
the Department. Despite the Department’s inquiries, Father
refused “to provide any details as to his medical conditions” or
what medications were in the backpacks. Father also refused to
disclose why there were razor blades and syringes in the living
area. Although Father’s counsel stated at the June 13, 2019
hearing that Father took insulin, there was no evidence what
medications were in the backpacks and why there were razor
blades and syringes in the living area. Father also refused to
explain why so many adults were “coming in and out” of the
home.
       Given Father’s refusals to disclose any basis for the
medications, razors, and syringes, and Father’s substance abuse
history, including his status as a registered “controlled substance




                                 13
abuse offender,” the juvenile court’s order requiring Father to
submit to a drug test on the Department’s reasonable suspicion of
drug use was within its discretion. (See In re Corrine W. (2009)
45 Cal. 4th 522, 532 [‘“[t]he juvenile court has broad discretion to
determine what would best serve and protect the child’s interest
and to fashion a dispositional order in accordance with this
discretion. [Citations.] The court’s determination in this regard
will not be reversed absent a clear abuse of discretion”]; see
generally In re Stephanie M., supra, 7 Cal.4th at pp. 318-319;
In re A.E. (2008) 168 Cal. App. 4th 1, 4.)
      In In re Basilio T. (1992) 4 Cal. App. 4th 155, on which
Father relies, the juvenile court included a substance abuse
component in the parents’ reunification plan, even though “there
was nothing in the record to indicate either [parent] had a
substance abuse problem.” (Id. at p. 172.) The order was based
on “the social worker’s observation that [mother] behaved
somewhat out of the usual and was obsessed with discussing a
fortune-making invention.” (Id. at p. 172.) Accordingly, the court
concluded there was no basis for requiring the parents to
participate in a substance abuse program as part of their
reunification plan. (Id. at pp. 172-173.) Here, based on the
Department’s observations and Father’s failures to cooperate, the
juvenile court did not abuse its discretion in ordering drug testing
on reasonable suspicion of drug use.




                                14
                         DISPOSITION
      The juvenile court’s August 13, 2019 orders are affirmed.



                                     DILLON, J.*



We concur:



      PERLUSS, P. J.



      FEUER, J.




*     Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                15